RE: STAYS OF CERTIFICATES OF NEED UNDER 63 O.S. 1-857 (1987)
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR REQUEST FOR AN OFFICIAL OPINION REGARDING THE PROPER INTERPRETATION TO GIVE THE VERBIAGE OF 63 O.S. 1-857 (1987). HE HAS AUTHORIZED ME TO RESPOND TO YOU ON HIS BEHALF.
IN REVIEWING THIS QUESTION, IT HAS BEEN BROUGHT TO OUR ATTENTION THAT THIS QUESTION IS CURRENTLY IMPLICATED BY A NUMBER OF PENDING LAWSUITS INVOLVING THE COMMISSION. IT HAS ALSO BEEN BROUGHT TO OUR ATTENTION THAT THE INTERPRETATION TO GIVE THIS STATUTE IS ALSO THE MATTER OF A PRESENTLY PENDING ADMINISTRATIVE RULEMAKING HEARING, WITH DIFFERENT POSITIONS HAVING BEEN TAKEN BY VARIOUS PARTIES.
GIVEN THE ADVANCED STAGE OF THIS ADMINISTRATIVE PROCESS, AND THE PARALLEL PENDENCY OF PENDING LITIGATION, IT IS THE FEELING OF THIS OFFICE THAT THE ISSUANCE OF A FORMAL OPINION WOULD NOT BE APPROPRIATE. I HAVE PERSONALLY DISCUSSED THE ISSUES AT HAND WITH YOUR LIAISON FROM THIS OFFICE, MS. WILLIS, AND BELIEVE THAT SHE HAS ADEQUATELY ADVISED THE BOARD AS TO THE ISSUES INVOLVED REGARDING THE PROPER INTERPRETATION TO GIVE THE STATUTE. I SUGGEST THAT IT IS NOW A DETERMINATION THAT MUST BE MADE BY THE COMMISSION, ITSELF, AS IT IS THAT ENTITY THAT HAS JURISDICTION OVER THE QUESTION AT THIS TIME.
IF YOU HAVE ANY QUESTIONS ABOUT THIS LETTER, OR THE REASONS BEHIND THE DETERMINATION OF THIS OFFICE NOT TO ISSUE A FORMAL OPINION.
(MICHAEL SCOTT FERN)